The Court.
Section 1185 of the Code of Civil Procedure treats of the “ building, improvement, or structure” as separate and distinct from the land upon which it is erected or constructed. We think, without doing violence to the received meaning of language, a mine or pit sunk within a mining claim may be called a structure. Section 1188 does not, it is true, provide for a lien upon mines, but upon “ mining claims.” The lien, if it exists at all, extends to the whole claim. Strictly speaking, of course, a “ mining claim ” cannot be constructed, altered, or repaired. The intention of the law makers seems to have been to give a lien upon the whole claim, for labor performed on, and for materials furnished for and used in, any structure, or on or in the alteration or repair of any structure, or on or in the mining claim. We deem it our duty to give effect to the legislative purpose, by holding that one who performs labor in any pit, shaft or gallery of a mine is entitled to a lien on the whole mining claim»
Judgment affirmed.